Judgment, Supreme Court, Bronx County (Darcel D. Clark, J.), rendered November 27, 2007, convicting defendant, after a nonjury trial, of harassment in the second degree, and sentencing him tó a conditional discharge, unanimously affirmed.
Defendant’s challenge to the sufficiency of the evidence is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we find that the verdict was based on legally sufficient evidence. We further find that it was not against the weight of the evidence (see People v Danielson, 9 NY3d 342 [2007]). There is no basis for disturbing the court’s credibility determinations. The requisite intent for second-degree harassment may be inferred from defendant’s actions.
Defendant’s remaining contentions are unavailing (see People v Correa, 15 NY3d 213 [2010]). Concur—Friedman, J.P., Nardelli, DeGrasse, Freedman and Manzanet-Daniels, JJ.